Citation Nr: 0327800	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to July 30, 1998, for 
the grant of service connection for arthralgia of the 
lumbosacral spine, degenerative joint disease of the left 
ankle and right knee, and residuals of a left shin injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.  The May 2001 rating decision 
granted service connection for disabilities of the 
lumbosacral spine, left ankle, and right knee.  Service 
connection for a disability of the left shin, claimed as 
secondary to the service-connected residuals of a right femur 
fracture, was denied.   In June 2001, the veteran filed a 
timely notice of disagreement (NOD), which included his 
disagreement with the assigned effective dates for awards of 
service connection granted in the May 2001 rating action and 
the denial of service connection for the left shin 
disability.  

In a January 2002 decision, the Board awarded higher initial 
ratings for the back and left ankle disabilities, and granted 
service connection for disability of the left shin based upon 
new and material evidence.  In its decision, the Board noted 
the veteran's disagreement with the effective dates assigned 
in conjunction with the May 2001 rating, and remanded this 
matter to the RO for issuance of a statement of the case 
(SOC).  A February 2002 rating decision implemented the Board 
decision.  In a June 2002 decision the RO determined that the 
effective dates assigned in the May and February 2002 
(November 4, 1999) for the grant of service connection were 
erroneous and assigned an effective date of July 30, 1998.  
In June 2002, the RO issued a SOC that addressed as to 
whether clear and unmistakable error (CUE) was committed in 
rating decisions dated in May 2001 and February 2002, which 
assigned an effective date of November 4, 1999, for the 
awards of service-connection for disabilities of the 
lumbosacral spine, left ankle, right knee, and left shin.  In 
correspondence, received in July 2002, the veteran noted his 
continued disagreement with the effective date assigned for 
his service-connected disabilities.  He thereafter, in 
October 2002, filed a timely substantive appeal (VA Form 9) 
with respect to the effective date for the awards of service 
connection.  

The Board notes that the June 2002 SOC phrased the issue as 
to whether CUE was committed in rating decisions dated in May 
2001 and February 2002 with regard to effective dates.  Based 
upon the contents of the SOC the Board is satisfied that the 
general issue of entitlement to an earlier effective date for 
the grant of service connection is included in the issue as 
phrased.  Accordingly, this issue is properly before the 
Board for appellate review.

In a March 2003 statement the veteran raised the issue of an 
increased rating for the service connected lumbosacral spine 
disorder.  This issue is referred to the RO for appropriate 
action.


REMAND

The veteran, during a video conference hearing in May 2003 
before the undersigned veterans' Law Judge raised the issue 
of clear and unmistakable error in the April 1991 rating 
decision which, in part, denied service connection for the 
disabilities of the right knee, ankle, and left shin.  The 
Board finds that this issue is intertwined with the issue 
currently in appellate status and must be adjudicated by the 
RO.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, the Board notes that a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, to ensure due process, this matter is REMANDED 
to the RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  The RO must ensure that all 
VCAA notice obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should take the appropriate action 
in order to adjudicate the issue of whether 
clear and unmistakable error (CUE) was 
committed in the April 1991 rating decision.  
If the claim is denied, the RO should inform 
the veteran of the denial and of his 
appellate rights.  The RO is informed that 
this issue will not be in appellate status 
unless a timely appeal is perfected.

3.  Following any additional actions deemed 
appropriate by the RO, the case should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




